Citation Nr: 1712910	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety disorder, and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.  He had subsequent service with the National Guard from January 2001 to September 2003, to include a continuous period of active duty and/or active duty for training (ACDUTRA) from September 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2013, the Veteran testified before the undersigned at a videoconference hearing.  A hearing transcript has been associated with the claims file.

In October 2014, the Board remanded this case for further development.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, variously diagnosed as bipolar disorder, depression, anxiety disorder, and schizoaffective disorder, had its onset during a period of active duty or ACDUTRA.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, variously diagnosed as bipolar disorder, depression, anxiety disorder, and schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action with respect to such issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c).

In the present case, the Veteran asserts that his acquired psychiatric disorder had its onset while he was serving on active duty with the Air National Guard from 2001 to 2003 and that it has persisted since that time.  

Personnel records show that the Veteran served on active duty in the Army from June 1996 to June 2000 and in the Utah Air National Guard from January 2001 to September 2003.  

The Board notes that the Veteran's claim was previously denied because the RO determined that although the Veteran's first psychiatric diagnoses occurred in May 2003, his last period of active duty was in 2002.  See April 2004 Rating Decision; August 2007 Rating Decision; February 2011 Rating Decision.  

Pursuant to the Board's October 2014 remand instructions, the AOJ associated defense finance records with the claims file, which show that the Veteran served on a continuous period of active duty or ACDUTRA from September 2001 to September 2003.  

Service treatment records from the Veteran's first period of active duty from June 1996 to June 2000 are negative for complaints of or treatment for a psychiatric disorder.  During his March 2000 separation examination, the Veteran denied any symptoms of depression or nervous trouble of any sort, and he was found psychiatrically normal during the clinical evaluation.  

The Veteran joined the Utah Air National Guard in January 2001.  He served on a continuous period of active duty or ACDUTRA from September 2001 to September 2003.  The Veteran deployed to Kuwait from March 2002 to June 2002.  During a February 2002 pre-deployment health assessment, the Veteran reported that his health was excellent, and he denied receiving mental health treatment in the past year.  During a June 2002 post-deployment health assessment, the Veteran reported that his health was very good, and he denied any intention to seek mental health treatment.  

A September 2002 service treatment record from the Hill Air Force Base (HAFB) Life Skills Support Center (LSSC) shows that the Veteran reported depression symptoms for about a year.  He was diagnosed with depressive disorder versus adjustment disorder.  It was noted that the Veteran was "not carrying weapons," and the treatment provider recommended this continue.  Thereafter, a September 2002 private treatment record reflects that the Veteran was referred to therapy due to "an outbreak" while in the military.  He was diagnosed with adjustment disorder with depressed mood.  An October 2002 service treatment record from the HAFB LSSC shows that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood, with stressors of recent divorce and occupational problems.  

December 2002 service treatment records from the HAFB mental health clinic show that the Veteran was in therapy due to occupational stresses.  He was given a profile with a restriction on carrying his weapon.  A January 2003 service treatment record shows that the Veteran was referred for civilian medical care due to anxiety and problems with recent divorce.  A diagnosis of anxiety disorder was noted on the form.

In early May 2003, a private treatment record shows that the Veteran requested psychiatric admission due to suicidal and homicidal ideation and depression for a year.  He was diagnosed with depression.  Two days later, a HAFB LSSC record shows that the Veteran reported no change in suicidal and homicidal ideation, and he was directed to a private hospital for evaluation.  The Veteran underwent a psychiatric evaluation at a hospital where he was "admitted by referral from Hill Air Force Base in his outpatient Life Skills for alleged homicidal ideation towards co-workers."  The Veteran reported that his difficulties began in September 2001 after he was reactivated in the Air National Guard.  He indicated that his wife left him in December 2001, and that he started to have suicidal ideation so he turned in his weapon.  He reported that he was teased for that, which caused him great distress.  He also reported that he went to Kuwait from March 2002 to June 2002, where he continued to have problems.  The Veteran was admitted for one week.  Upon discharge, he was diagnosed with major depressive disorder and rule out bipolar disorder.  The final recommendation was that he be discharged from the military.  

Service treatment records show that the Veteran received weekly mental health treatment at HAFB throughout May 2003, where he was diagnosed with anxiety disorder and major depressive disorder.  

In mid-May 2003, the Veteran's wife brought him to an emergency room due to violent behavior and homicidal/suicidal ideation.  The Veteran reported that he had assaulted a man earlier that day.  While waiting to be admitted, the Veteran assaulted a stranger in the waiting room.  He was taken to jail.  

A May 2003 memorandum reflects that he was being referred for a mental health evaluation by his command.  

In late May 2003, the Veteran presented to a private emergency room with suicidal ideation and requested inpatient treatment.  During a psychiatric inpatient admission assessment, the Veteran reported that he had been depressed since September 2001 when his first wife divorced him.  His wife reported that the Veteran had been experiencing some manic symptoms, decreased need for sleep, racing thoughts, impulsiveness, and increased energy for the past several weeks.  He was diagnosed with depressive disorder and anxiety disorder, and his stressors were "associated with being treated differently on [sic] his unit after turning his gun in."  The physician summarized that "[o]verall the outward look of this admission was that essentially patient felt overwhelmed from all the stress going on in his life to the point of developing suicidal ideation."  

Service treatment records from HAFB LSSC show that the Veteran's chart was "staffed" in weekly meetings for "high interest patients" throughout June 2003

The Veteran was discharged from the Air National Guard in September 2003.

In June 2004, the Veteran was seen for the first time at a VA Medical Center.  He reported onset of mania and depression in 2002.  He was diagnosed with bipolar disorder.  Post-service VA and private treatment records show continuing and consistent mental health treatment from June 2004 to the present, with diagnoses including bipolar disorder and major depressive disorder.  The Veteran has been psychiatrically hospitalized numerous times, including in August 2005, October 2008, February 2010, July 2010, January 2011, July 2012, and September 2012.

The Veteran was afforded a VA examination in February 2012.  The examiner opined that the Veteran's only psychiatric disorder was schizoaffective disorder.  The examiner noted the Veteran's extensive mental health treatment beginning in September 2002, but stated that because the Veteran's last period of active duty was in July 2002 (per the regional office's examination instructions) "all military mental health treatment noted would reflect a time frame outside of active duty."  The examiner indicated that because the Veteran's first psychotic symptoms occurred in 2004, the Veteran's schizoaffective disorder did not have onset until 2004, which "is clearly after any and all military service for this [V]eteran."  Therefore, the examiner opined that the Veteran's schizoaffective disorder did not start until after active duty service.  The examiner also opined that the Veteran's mood disorder pre-existed service based on a statement the Veteran made to a treatment provider in May 2003 that he was treated for depression as a child.  

The Board finds the February 2012 VA examiner's rationale problematic for several reasons.  First, the examiner incorrectly stated that the Veteran was not on active duty after July 2002.  As noted above, the Veteran served a continuous period of active duty or ACDUTRA from September 2001 to September 2003.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, despite noting in the evidence review that the Veteran had been exclusively diagnosed with major depressive disorder and bipolar disorder for the previous ten years, the examiner rather inexplicably concluded that the Veteran actually suffered from a schizoaffective disorder with onset in 2004.  Accordingly, the Board assigns the February 2012 opinion no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Regarding the examiner's statement that the Veteran's mood disorder pre-existed service, the Board does not find sufficient evidence supporting this determination.  In this regard, there is no evidence showing that the Veteran complained of mental health symptoms prior to his period of active duty with the Air National Guard.  There is likewise no evidence that the Veteran was diagnosed with a psychiatric condition prior to his period of active duty with the Air National Guard.  To the contrary, as noted above, during the Veteran's March 2000 separation examination, the Veteran specifically denied any relevant symptoms and he was found to be clinically normal.  Moreover, during deployment health assessments in February 2002 and June 2002, the Veteran denied any mental health symptoms or treatment.  The only evidence of pre-existence comes from a single statement made to a private physician in May 2003 that he was treated for depression when he was eight years old.  The Board finds that this evidence is not sufficient to show preexistence.

In the present case, the Veteran has current diagnoses of bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder.  See February 2012 VA Examination Report; July 2012 VA Treatment Record; January 2016 VA Treatment Record.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.  The Veteran was first diagnosed with an acquired psychiatric disorder during a period of active duty or ACDUTRA.  As noted above, there is no indication in the evidence of record that the Veteran had such a diagnosis prior to his 2001-2003 period of active duty or ACDUTRA.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.  Moreover, the evidence clearly shows that the Veteran's psychiatric disorder, which first arose during active service, has persisted since active service.  As such, the Board finds that element (3) under Shedden, nexus, has been satisfied.

In sum, the Board concludes that entitlement to service connection for an acquired psychiatric disorder is warranted because the evidence of record shows that an acquired psychiatric disorder had its onset during a period of active duty or ACDUTRA and has persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety disorder, and schizoaffective disorder, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


